Case 2:20-cv-00004-JRG Document 97-3 Filed 06/10/20 Page 1 of 18 PageID #: 1000




                         EXHIBIT B
Case2:20-cv-00004-JRG
Case 2:16-cv-01096-JRG Document
                       Document97-3
                                91-5 Filed
                                     Filed06/10/20
                                           09/20/17 Page
                                                    Page22of
                                                           of18
                                                              18PageID
                                                                PageID#:
                                                                       #: 1001
                                                                           994




                                                                                 Doc.15200.002 ,             18./-<!91
                                                                    l... ,
                           IN THE UNITED STATES PATENT & TRADEMARK OFFICE

             Applicant(s):J. Salazar                                Group Art Unit:2608

             Serial No.: 08/535,801                                      Examiner: M. Wyche

             Filed: 9/28/95

             For: WIRELESS AND WIRED COMMUNICATIONS, COMMAND, CONTROL AND
             SENSING SYSTEM FOR SOUND AND/OR DATA TRANSMISSION AND RECEPTION


             Commissioner Of Patents and
             Trademarks
             Washington, D.C. 20231

                                            Amendment

             Dear Sir:
                              In response to an Office Action dated May 1, 1997, please amend the above-

             identified application as follows:



     i
     I       In The Claims
     !..--
                    1 (Amended).            A communications, command, control and sensing system for

             communicating with a plurality of external devices comprising:

                                            a microprocessor for generating a plurality of [predetermined]

             control signals used to operate said system, said microprocessor creating a plurality of

             reprogrammable communication protocols, for transmission to said external devices wherein

             each communication protocol includes a command code set that defines the signals that are

             employed to communicate with each one of said external devices;




     ( ("'
     \c,.J
Case2:20-cv-00004-JRG
Case 2:16-cv-01096-JRG Document
                       Document97-3
                                91-5 Filed
                                     Filed06/10/20
                                           09/20/17 Page
                                                    Page33of
                                                           of18
                                                              18PageID
                                                                PageID#:
                                                                       #: 1002
                                                                           995




                                            a memorv device coupled to said microprocessor configured to

             store a plurality of parameter sets retrieved by said micnmrocessor so as to recreate a desired

             command code set such that the memory space required to store said parameters is smaller than

             the memory space required to store said command code sets:

                                            a user interface coupled to said microprocessor for sending a

             plurality of signals corresponding to user selections to said microprocessor and displaying a

             plurality of menu selections avail.able for the user's choice, said microprocessor [selecting]

             generating a communication protocol in response to said user selections; and

                                              an infra-red frequency transceiver coupled to said microprocessor

             for transmitting to said external devices and receiving from said external devices, infra-red

             frequency signals in accordance with said communications protocols.



                            2. (Amended).            The communication, command, control and sensing system

             of claim 1 further comprising:

                                                     a radio frequency transceiver coupled to said

             microprocessor for transmitting to said external devices and receiving from said devices, radio

             frequency signals at variable frequencies within a predetermined frequency range and in

             accordance with said communication protocols; and

                                                     a selector contr'olled by said microprocessor for enabling

             said radio frequency transceiver and said infra-red frequency transceiver to transmit a desired

             command code set generated by said microprocessor via either radio frequency signals and infra-

             red signals as desired. and to recejve a signal from any one of said external devices via either




      ((                                                        2
Case2:20-cv-00004-JRG
Case 2:16-cv-01096-JRG Document
                       Document97-3
                                91-5 Filed
                                     Filed06/10/20
                                           09/20/17 Page
                                                    Page44of
                                                           of18
                                                              18PageID
                                                                PageID#:
                                                                       #: 1003
                                                                           996




      fh·   radio frequency signals and infra-red signals [in accordance to said user selection].



                           5 (Amended).            The communications, command, control and sensing

            system of claim 4, wherein said touch sensitive device is a touch screen having a plurality of

            [user] replaceable [overlays.] icon sets. wherein each set is configured to be displayed on said

            touch screen so as to designate a desired set of functions to each one of said icon sets.



                           6 (Amended).            The communications, command, control and sensing

            system of claim 1, further comprising a [voice]   fill.il.lli1 activated device coupled to said
            microprocessor, said [voice] sound activated device used to recognize [predetermined voice]

            sound signals including sound commands corresponding to executable logical commands, said

            [voice] sound activated device generating signals in response to recognized [voice commands]

            sound signals for further processing by said microprocessor.




                           8 (Amended).            The communications, command, control and sensing

            system of claim 6, further comprising a                  recorder and playback device coupled to

            said microprocessor, said [voice] SQJJild recorder and playback device used for recording [user

            generated voice] sound signals, said microprocessor [retrieving] responding to said recorded

            sound signals (said recorded user generated signals ]at a later time[.]



                            10 (Amended).          A handset and a base station employed in a

            communications, command, control and sensing system for communicating with a plurality of


                                                               3
Case2:20-cv-00004-JRG
Case 2:16-cv-01096-JRG Document
                       Document97-3
                                91-5 Filed
                                     Filed06/10/20
                                           09/20/17 Page
                                                    Page55of
                                                           of18
                                                              18PageID
                                                                PageID#:
                                                                       #: 1004
                                                                           997




            external devices, said handset and [sound] base station each comprising:

                                                  a microprocessor for              a plurality of

            [predetermined] control signals used to operate said system [communication device], said

            microprocessor creating a plurality of communication protocols for transmission to said external

            devices, each protocol containing a plurality of control signals used to interface with an external

            device ,wherein each communication protocol includes a command code set that defines the

            signals that are employed to communicate with each one of said external devices;

                                           a meroory device coupled to said microprocessor configured to

            store a plurality of parameter sets retrieyed by said microprocessor so as to recreate a desired

            command code set. such that the memozy space required to store said parameters is smaller than

            the memory space required to store said command code sets;

                                                   a user interface coupled to said microprocessor for sending

            a plurality of signals corresponding to user selections to said microprocessor, and displaying a

            plurality or menu selections available for user's choice, said microprocessor [selecting]

            generating a communication protocol in response to said user selections;

                                                   a radio frequency transceiver coupled to said

            microprocessor fro transmitting to said external devices and receiving from said external devices,

            radio frequency signals at variable frequencies within a predetermined frequency range and in

            accordance with said communication protocols;

                                                   an infra-red           transceiver coupled to said

            microprocessor for transmitting to said external devices and receiving from said external devices

            [;] infra-red frequency         in accordance with said communications protocols;


                                                              4
Case2:20-cv-00004-JRG
Case 2:16-cv-01096-JRG Document
                       Document97-3
                                91-5 Filed
                                     Filed06/10/20
                                           09/20/17 Page
                                                    Page66of
                                                           of18
                                                              18PageID
                                                                PageID#:
                                                                       #: 1005
                                                                           998




         --...
                                                             a selector controlled by said microprocessor for enabling

                 said radio frequency transceiver and said infra-red frequency transceiver. to transmit a desired

                 command code set generated by sajd microprocessor via either radio frequency signals and infra-

                 red signals as desired. and to receive a signal from any one of said external devices via either

                 radio freqµency signals and infra-red signals [in accordance to said user selections]; and

                                                             a data detector coupled to said selector for receiving signals

                 transmitted from each one of said external devices, said data detector providing control signals

                 received from said external devices to said microprocessor.




                                              Please delete claim             prejudice.




                                   .1-?'(Amended).           The conimunications, command, control and sensing
                                      ,,.
                                    l)
                 system of                  wherein said touch sensitive device is a touch screen having a plurality of

                 [user) replaceable [overlays) icon sets. so as to designate a desired set of functions to each one of

                 said icon sets.



                                   2:,
                                   X(Amended).               The communications command, control and sensing system

        A&       of claim [23) 10, further comprising [a] at least one sensor              on either of said handset and

                 base station, said sensor coupled to said                       for detecting and measuring physical

                 phenomena.



                                   Please add the following claims:


                                                                        5
Case2:20-cv-00004-JRG
Case 2:16-cv-01096-JRG Document
                       Document97-3
                                91-5 Filed
                                     Filed06/10/20
                                           09/20/17 Page
                                                    Page77of
                                                           of18
                                                              18PageID
                                                                PageID#:
                                                                       #: 1006
                                                                           999




        "·
                            __   )}.       The communications, command, control and sensing system of

             claim 1 wherein one of said parameter sets stored corresponding to one of said command code

             sets is accessible for use so as to create other command code sets.




                                           The communications, command, control and sensing system of

             claim%, wherein said microprocessor is configured to concurrently generate more than one

             command code sets so as to allow said user interface to control more than one corresponding

             external devices among said plurality of external devices.



                                           The communications, command, control and sensing system of

             claim 1, further comprising a sensor coupled to said microprocessor for detecting and measuring

             physical phenomena corresponding to said user.



                                           The communications, command, control and sensing system of

             claimJO wherein said sensor measures said user's physical indications.

                                           The communications, command, control and sensing system of
                     '13
             claim)"r'wherein said physical phenomena corresponds to said.user.



                                            The communications, command, control and sensing system of
                     3l                                                               .
             claimftwherein said physical phenomena is measured in response to said user's skfr{contact

             with said sensor.


                                                              6
     2:16-cv-01096-JRG Document 97-3
Case 2:20-cv-00004-JRG          91-5 Filed 06/10/20
                                           09/20/17 Page 8 of 18 PageID #: 1007
                                                                           1000




                                           The communications, command, control and sensing system of

            claim%wherein said physical phenomena includes said user's heart bit and temperature.



                                           A communications, command, control and sensing system for

            communicating with a plurality of external devices comprising:

                                   a microprocessor for generating a plurality of control signals used to

            operate said system, said microprocessor creating a plurality of reprogrammable communication

            protocols for transmission to said external devices wherein each communication protocol

            includes a command code set that defines the signals that are employed to communicate with

            each one of said external devices;

                                   a memory device coupled to said microprocessor configured to store a

            plurality of parameter sets retrieved by said microprocessor so as to recreate based on said

            parameter sets a desired set of pulse signals corresponding to logical "l's" and "O's" as specified

            by a command code set;

                                   a user interface coupled to said microprocessor for sending a plurality of

            signals corresponding to user selections to said microprocessor and displaying a plurality of

            menu selections available for the user's choice, said microprocessor generating a communication

            protocol in response to said user selections; and

                                   an infra-red frequency transceiver coupled to said microprocessor for

            transmitting to said external devices and receiving from said external devices, infra-red

            frequency signals in accordarice with said communications protocols. --




                                                                7
     2:16-cv-01096-JRG Document 97-3
Case 2:20-cv-00004-JRG          91-5 Filed 06/10/20
                                           09/20/17 Page 9 of 18 PageID #: 1008
                                                                           1001
                                                                                                                  j

                                                                                                                 j
                                                                                                                 ·1




                                                         REMARKS

                           Applicant submits this Amendment in response to an outstanding Office Action

            dated June 1, 1997, along with an Amendment Transmittal form, and a Petition for Extension of

           Time to file the Amendment. Claims 1-2, 5-6, 8, l 0 and 17 have been amended. Claim 11 has

            been deleted without prejudice. Claims 38-45 have been added. These amendments have been

           made consistent with the Examiner's earlier restriction requirements. No new matter has been

            added.




                           In response to the Examiner's§ 112 objection to claim 10, Applicant has amended

           the claim to provide a sufficient antecedant basis. As such, the Examiner's withdrawal of the

            § 112 objection is respectfully requested.

                           Turning to prior art rejections, the Examiner has rejected claims 1 and 10 under

            35 U.S.C. §103 (a) as being obvious over Krisbergh in view ofVanttinen and Amano references.

           According to the Examiner Krisbergh discloses a telephone base station and handset for remote '

            control of multiple appliances that includes a microprocessor capable of generating a plurality of

            predetermined control signals used to operate said system, said microprocessor creating a

            plurality of reprogrammable communication protocols for transmission to said external devices.

            The Examiner further contends that Krisbergh discloses a user interface coupled to the
                                                                    •
            microprocessor for sending a plurality of signals corresponding to user selections to said

            microprocessor and displaying a plurality of menu selections available for the user's choice. The

            Examiner further states that Krisbergh discioses that the microprocessor selects a communication

            protocol in response to the user's selections.


                                                             8

                                                                     0
     2:16-cv-01096-JRG Document 97-3
Case 2:20-cv-00004-JRG          91-5 Filed 06/10/20
                                           09/20/17 Page 10 of 18 PageID #: 1009
                                                                            1002




                           The Examiner further asserts that the other two references -- V anttinen and

            Amano -- disclose the remaining elements of claim 1. Specifically, the Examiner states that

            Vanttinen discloses a telephone device and handset that use two-way infrared communications

            and provides remote control capabilities for a plurality of other electronic devices. In addition,

            according to the Examiner, Amano discloses a remote control device for a plurality of electronic

            devices that uses two-way infrared communications for the communication of control signals.

                           With respect to claim 10, the Examiner further asserts that Krisbergh discloses a

            selector controlled by said microprocessor for enabling said radio frequency transceiver and said

            infra-red frequency transceiver, in accordance to said user selections. The Examiner also

            contends that Krisbergh and Amano disclose a data detector coupled to a selector for receiving

            signals transmitted from each one of the external devices so as to provide control signals received

            from the external devices to the microprocessor. Applicant respectfully disagrees with the

            Examiner and requests that the § 103 rejection of these claims be withdrawn.

                           The present invention relates to a communication system that is capable of

            transmitting and receiving signals to a plurality of different devices in accordance with a

            communication protocol that is necessary to communicate with these devices. Compared to prior

            art devices, the system is capable to send and receive many more types of signals to and from a

            plurality of devices, regardless of the type of the protocol that is required to communicate with a

            remote device. As stated on page 4, lines 14-18, one of the objects of the present invention is:

                                   to use a microprocessor and a generalized signal generation or
                                   control software to provide a flexible way to add accessory
                                   appliances or apparatuses without having to buy             non-
                                   compatible, hand-held remote control or other wireless
                                   communication devices.


                                                              9
     2:16-cv-01096-JRG Document 97-3
Case 2:20-cv-00004-JRG          91-5 Filed 06/10/20
                                           09/20/17 Page 11 of 18 PageID #: 1010
                                                                            1003




                           As further stated on page 14, lines 9-22, in accordance with one embodiment of

            the present invention, the communication system as claimed herein is capable to communicate

            with various devices by employing the communication protocols utilized by various

            manufacturers or various models of the same brand of external devices. Each of these

            communication protocols as used by various devices includes a command code set for

            performing various functions so as to allow a user to remotely control an external device. Each

            command code set comprises a set of signals, wherein each signal is utilized to perform an

            available function on the external device. One example mentioned on page 14 is the television

            that is made by different manufacturers wherein each one of these televisions require a different

            command code set that includes various signals to remotely control functions such as channel up,

            channel down, volume up, volume down, mute and power "on" and "off.. " It is noted on page 15

            liens 1-22, that a substantially large memory space is required to store all these various signals

            corresponding to different manufacturers and different external devices.

                           Thus, one of the features of the present invention is to alleviate the requirement

            for such a large memory space. The amount of required memory space is substantially reduced

            so as to communicate with a plurality of devices via different signals by providing a memory that

            stores information as stated on page 16, lines 3-6:

                                   [A] memory device, such as a RAM, ROM, EPROM or EEPROM,
                                   .. .is configured to store a finite set of parameters that may be used
                                   to recreate and             signals corresponding to a desired
                                   command code set. These parameters take substantiafly less
                                   memory space than if the entire signal were to be stored. (emphasis
                                   added)



                                                             10
     2:16-cv-01096-JRG Document 97-3
Case 2:20-cv-00004-JRG          91-5 Filed 06/10/20
                                           09/20/17 Page 12 of 18 PageID #: 1011
                                                                            1004




                            Therefore, instead of storing actual signals that are employed to communicate

            with external devices, in accordance with one embodiment of the present invention, a set of

            parameters are stored in the memory, and the actual signals are recreated or reconstructed based

            on the information provided by these, parameters as stored. This feature allows the

            communication system to have an open architecture, so that the microprocessor can be

            reprogrammed so that proper signals corresponding to a new device can be recreated by storing
                                              .                                                 '
            or varying the parameters related to the new device.

                            Furthermore, in accordance with one embodiment of the present invention, as

            stated on pages 21-24, the pulse signals corresponding to logical "l's" and "O's" in a command

             code set are also recreated based on the parameters stored in the memory device.

                            Another feature of the present invention, as disclosed in one embodiment is the

             ability to communicate the same signal via either radio-frequency (RF) or infra-red frequency
               I



             (IR) signals. As illustrated in Fig. 3 and the accompanying description, a handset or a base

             station of one embodiment of the communication system of the present invention, is capable of

             transmitting signals to or receiving signals from the same external device in either RF or IR

             mode. This feature allows the user to select a desired mode based on, for example,

             environmental factors or range of communication with the external device.

                            An additional feature of the present inv<mtion, as disclosed in the embodiments is

             the sensor that is located on the handset and/or the base station for measuring physical

                          such as the user's physiological indications like heart beat and temperature. As

             illustrated in Figs. 2 and 4, sensors 80 and 120 respectively, are configured to receive such

             physical phenomena so as to allow the microprocessor to process this data and/or send it to a


                                                              11




                                                                                          ----------------------
     2:16-cv-01096-JRG Document 97-3
Case 2:20-cv-00004-JRG          91-5 Filed 06/10/20
                                           09/20/17 Page 13 of 18 PageID #: 1012
                                                                            1005




            remote facility such as a medical institution. &pp 42-42, and p.48, lines 7-19.

                            The references cited by the Examiner either alone or in combination do not even

            discuss the problems solved by the present invention, nor do they, disclose or teach the features

            of the present invention as claimed. For example, Krisbergh does not teach or disclose a

            communication system that includes a microprocessor that creates a plurality of reprogrammable

            communication protocols. Furthermore, Krisbergh does not teach or suggest a memory device

            that is configured to store a pluralitjr of parameter sets that may be retrieved by the

            microprocessor so as to recreate a desired command code set. Similarly, Vanttinen does not

            address the storage of control signals in the manner contemplated in accordance with one

            embodiment of the present invention. Amano is also inapposite. Amano describes a multi-

            commander remote controller that stores a plurality of remote control signals having different

            signal formats. This multi-commander stores the actual signals, which leads to the same memory

            space problems that have been addressed and overcome by the present invention.

                           Even if the cited references were to be combined as suggested by the Examiner,

            the resultant device would still fall outside the scope of the present claims 1and10. For

            example, the resultant device would still lack a microprocessor that is configured to create a

            plurality of reprogranunable communication protocols. It would also lack a memory device

            coupled to the microprocessor to store a plurality of parameter sets that may be retrieved by the

            microprocessor so as to recreate a desired command code set that defines the signals that are

            employed to communicate with the external devices.

                            Furthermore, with respect to claim 10, none of the references cited by the

            Examiner, teach or suggest the features cited in that claim. For example, none of the references


                                                              12
     2:16-cv-01096-JRG Document 97-3
Case 2:20-cv-00004-JRG          91-5 Filed 06/10/20
                                           09/20/17 Page 14 of 18 PageID #: 1013
                                                                            1006




        ,,_   disclose a selector that allows the transmission and reception of the same signals via either radio

              frequency (RF) range or infra-red frequency (IR) range as desired. Krisbergh's system does not

              even includes an IR transceiver. Furthermore the remote control ofKrisbergh communicates

              with an external device, such as the TV in IR range and communicates, the speech signals with

              the telephone base unit in RF range. There is no selector in Krisbergh that allows

              communication with external devices in a dual frequency range as selected by'the user.

                             Similarly, with         to Vanttinen, not only the system lacks this selection

              feature as well, but also, Vanttinen' s disclosure teaches away the use of any RF communication.

              For example, col.1, lines 13-17 ofVanttinen states:

                                     An IR connection in a telephone system has in comparison to
                                     known radio frequency connections also the advantage that
                                     generally no approval from the authorities is required, and further
                                     the IR arrangement has a simpler configuration.


                             As such, Applicant requests that the Examiner rejection with respect to claims l

              and 10 be withdrawn.

                             In the Office Action, the Examiner has also rejected claim 2 in view ofKrisbergh.

              According to the Examiner, Krisbergh includes both a radio frequency transceiver and a selector

              as stated in claim 2. Applicant disagrees and respectfully requests that the Examiner's rejection

              of claim 2 be withdrawn.

                             As previously stated Krisbergh does not'disclose a selector that allows the

              transmission and reception of signals via either radio frequency (RF) range or infra-red frequency

              (IR) range as desired. Krisbergh's system does not even include an IR transceiver for sending

              and receiving signals in IR range. Furthermore the remote control ofKrisbergh communicates


                                                               13
     2:16-cv-01096-JRG Document 97-3
Case 2:20-cv-00004-JRG          91-5 Filed 06/10/20
                                           09/20/17 Page 15 of 18 PageID #: 1014
                                                                            1007




            with an external device, such as the TV in IR range and communicates, the speech signals with

            the telephone base unit in RF range. There is no selector in Krisbergh that allows

            communication with external devices in a dual frequency range as selected by the user.

            Applicant submits that for this reason alone, claim 2 is deemed allowable.

                            Claims 3, 4, 7, 9, and 12-17, depend from claims 1and10 respectively, and at

            least for the same reasons stated in reference with these claims are deemed allowable. Applicant

            respectfully request that the rejection to these claims be withdrawn.

                            In the Office Action, the Examiner has rejected claims 5 and 17 under 35 U.S.C. §

            103(a) as being obvious over Krisbergh in view ofVanttinen, Amano and Tyneski. In

            accordance to the Examiner, Tyneski discloses a handset for a communication device that

            includes a touch screen having a plurality of user replaceable overlays. Applicant respectfully

            disagrees and requests that the § 103 rejection of claims 5 and 17 be withdrawn based on the

            remarks made by the Applicant in reference with claims I and 10 above and for additional

            reasons stated hereinafter.

                            Specifically, contrary to the Examiner's assertion, Tyneski describes a cordless

            phone with one flap that is connected to the touch sensitive display via hinges. When the flap is

            in the closed position, certain keys on the flap are positioned on appropriate places on the touch

            screen.

                            In sharp contrast with Tyneski, the present invention as stated in claims 5 and 17

            includes a ll.!:lrnl.!fu of icon sets, wherein each set of icons is displayed on   .touch    for

            allowing the user to select and execute a plurality of functions related to the corresponding set of

            icons .& p.39, lines 3-10. There is no teaching or suggestion in Tyneski to provide for such an


                                                                14
     2:16-cv-01096-JRG Document 97-3
Case 2:20-cv-00004-JRG          91-5 Filed 06/10/20
                                           09/20/17 Page 16 of 18 PageID #: 1015
                                                                            1008




                                                                               \_,


             arrangement for providing a replaceable template of icon sets. As such, Applicant respectfully

             request that § 103 rejection of claims 5 and 17 be withdrawn.

                            In the Office Action, the Examiner has rejected claims 8-9 under 35 U.S.C. §

             103(a) as being obvious in view of Ohashi. According to the Examiner, Ohashi discloses a voice

             recorder and playback device coupled to a microprocessor as set forth in the present claims.

             Furthermore, the Examiner contends that Ohashi discloses a speaker coupled to the voice

             recorder and playback device for pJaying back recorded user generated signals. Applicant

             respectfully disagrees and requests that the § 103 rejection of claims 8 and 9 be withdrawn based

             on the remarks made by the Applicant in reference with claims 1 and 10 above and for additional

             reasons stated hereinafter.

                            Ohashi discloses a system that "associates" voice tags with phone numbers stored

             in memory. A user discriminates the voice tags that are played back so as to select the phone

             number associated with that tag. Thus, a plurality of names are stored as voice tags. The user is

             required to recognize the calling party's name and upon such recognition and selection have th<!

             associated number with that name dialed automatically.

                            In sharp contrast with Ohashi the present invention as claimed in claims 8-9 calls

             for features that are not disclosed or suggested by Ohashi. For example, the communication

             system as claimed includes an arrangement wherein voice                 and voice commands are

             stored for later execution by the microprocessor. Ohashi only stores voice tags,           as an

                                                                                           .
             example includes names of parties to be called. There is no teaching or disclosure in Ohashi to
                                                                                                    .

             store executable voice commands that may be executed at a later time as desired. As such,

             Applicants request that § 103 rejection of claims 8-9 be withdrawn.


                                                             15
     2:16-cv-01096-JRG Document 97-3
Case 2:20-cv-00004-JRG          91-5 Filed 06/10/20
                                           09/20/17 Page 17 of 18 PageID #: 1016
                                                                            1009




                           With respect to the remaining claims, although dependent from claims 1 and I 0,

            Applicant submits that none of the references cited by the Examiner teach or disclose the

            additional features stated in those dependent claims.

                           For example, with respect to claim 6, the Examine has cited Kero for the

            proposition that it teaches the features called for in that claim. Applicant respectfully disagrees.

            There is no teaching or suggestion in Kero for a system that recognized voice commands. Kero

            discloses a voice telephone director)' with a voice server that is resident at a telephone company's

            central office. It further describes voice prompts for the selection of a telephone number and the

            dialing of said number. There are no general purpose control signals generated by Kern's

            handset.

                           Additional claims 38-45 are deemed allowable in view of the above remarks.

            Support for these claims may be found in the specification. For example, pages 16 and 17

            provide ample support for claims 38 and 39. Pages 21-24 provide support for claim 40.

                           In view of the foregoing, Applicants respectfully submit that the claims in this

            application are in condition for allowance, and such action is respectfully solicited. The




                                                              16
     2:16-cv-01096-JRG Document 97-3
Case 2:20-cv-00004-JRG          91-5 Filed 06/10/20
                                           09/20/17 Page 18 of 18 PageID #: 1017
                                                                            1010




           Examiner is invited to contact the undersigned with any additional questions or comments.

                                                                Respectfully Submitted,

                                                                SOFER & HAROUN, L.L.P.




            Dated: October 31, 1997


            SOFER & HAROUN, LLP
            342 Madison Avenue
            Suite #1921
            New York, New York 10173
            (212)697-2800; Fax(212)697-3004




                                                           17
